Exhibit 99.1 NEWS RELEASE YAMANA GOLD HOSTS OFFICIAL INAUGURATION CEREMONY FOR THE GUALCAMAYO MINE IN SAN JUAN, ARGENTINA Provides exploration update on an exciting new area 10 km north of Gualcamayo mine Toronto, Ontario, September 30, 2009 ─ YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today held the official inauguration ceremony for its Gualcamayo gold mine, coinciding with the completion of its first quarter of commercial production.Gualcamayo is a significant operation for Yamana in Argentina where the Company’s interests include a 12.5% interest in the Alumbrera mine and several development or near development projects including Agua Rica. Working in collaboration with both the community and appropriate governing authorities, Yamana was able to develop the Gualcamayo mine quickly. Construction of the Gualcamayo mine was substantially completed in less than 20 months following receipt of a positive feasibility study and the start of construction in August 2007.The processing of ore at Gualcamayo began in late December 2008 and Yamana declared commercial production on July 1, 2009. “The inauguration at the Gualcamayo mine is really a celebration of Yamana’s growing presence in the San Juan province, in the country of Argentina, and throughout South America, and formally marks a significant milestone in the growth of Yamana,” said Peter Marrone, Yamana’s chairman and chief executive officer. “We are deeply honoured and gratified to have Cristina Fernández de Kirchner, the President of Argentina, José Luis Gioja, the Governor of San Juan Province in Argentina, Julio De Vido, the Minister of Federal Planning in Argentina and Jorge Mayoral, the Secretary of Mining in Argentina participate in the formal inauguration of the Gualcamayo mine, along with several other dignitaries from the local, provincial and national governments. We look forward to building upon the strong relationships we have forged since we first became active in Argentina several years ago. Yamana deeply appreciates the high level of support that we have received from the local community and all levels of government.” “The commencement of commercial production at Gualcamayo in July of this year represents another significant achievement for the Company - delivering earnings and cash flow from yet another Yamana mining operation and giving us strong operating presence in another mining friendly country,” said Ludovico Costa, Yamana’s president and chief operating officer. “As with all of Yamana’s mines, at Gualcamayo we are continuing to evaluate ways to maximize output and cash flow both in the near and longer term.” The current workforce at Gualcamayo is approximately 1,200 individuals, inclusive of contract and direct employees, more than 90% of whom are Argentine. Yamana would like to thank all of those who have contributed to the completion of Gualcamayo and those who have made the inauguration today possible. The Company would like to also thank all the participants at today’s inauguration ceremony. About Gualcamayo The Gualcamayo property is located in northern San Juan Province, Argentina. It consists of three known main mineral deposits, the main QDD open pit deposit, the Amelia Ines and Magdalena (AIM) satellite open pit deposits and the potential QDD Lower West underground zone. The Gualcamayo mine presently has total measured and indicated mineral resources* of 98.6 million tonnes at an average grade of 1.10 grams per tonne, totaling 3.5 million ounces of gold, which includes proven and probable mineral reserves of 83.7 million tonnes at an average grade of 1.08 grams per tonne, totaling 2.9 milliontonnes of gold, supporting an initial mine life of at least 13 years.In addition, the inferred resource is 12.8 million ounces of gold, at an average grade of 1.04 grams per tonne, totaling 428,000 ounces of gold.This represents an increase in total measured and indicated mineral resources of 66% since mid 2006. Production from the Gualcamayo mine is expected to be more than 120,000 ounces of gold for 2009 and to increase in later years as QDD fully ramps up and with production contributions from the other deposits. Yamana continues to advance its exploration efforts at QDD Lower West and a feasibility study update is expected in 2010. As part of a broader exploration program at Gualcamayo, an entirely new area of mineralization, Salamanca, is being explored within the Gualcamayo area.Salamanca may represent a new area for the addition of resource ounces for Gualcamayo. *For further details on Yamana’s mineral reserves and mineral resources please see the Company’s Annual Information Form for the year ended December 31, 2008 available at www.sedar.com Exploration Update – Salamanca, Gualcamayo, Argentina The Salamanca area is located approximately 10 kilometres north of Yamana’s Gualcamayo gold mine and is within the Gualcamayo mine area (see map A). Recent drilling results support Yamana’s view that Salamanca represents an important source of further gold ounces for Gualcamayo.These results will be used to support a mineral resource estimate in the first half of 2010. The Company is currently conducting a 2,000 metre diamond drillhole program at Salamanca which is designed to further evaluate previously identified sediment-hosted gold mineralization. The previous program completed 14 holes and 2,100 metres of drilling. The current drill program is designed to test for strike length extensions and to investigate the potential for structural repetitions of the mineralized areas down dip and to the west. The current drill holes are located within the known mineralized strike length and confirm or increase the thickness, strike length and grade of the mineralized zone. 2 Ten drill holes have been completed to date. Geochemical results for the first seven holes have been received and are summarized below (also see maps B and C): Hole ID From (m) To (m) Interval (m) Au (g/t) 09S-06 09S-06 including 64 94 30 09S-07 40 74 09S-07 including 62 86 24 09S-08 40 84 44 09S-08 including 40 68 28 09S-08 09S-08 6 09S-09 09S-09 including 84 09S-09 including 92 26 09S-09 including 14 09S-09 09S-11 56 09S-11 10 09S-12 76 09S-12 including 45 09S-12 09S-13 46 09S-13 including 13 Significant results from the previous drill program located in the targeted area are summarized below. These results have not been subjected to current QA/QC protocols. Hole ID From (m) To (m) Interval (m) Au (g/t) S96-1 0 S96-2 4 S96-4 S96-5 S97-3 S97-3 including S97-3 including S97-5 S97-5 including S97-5 S97-5 including 3 Results to date compare favourably to results from the three known mineral deposits at Gualcamayo, which have resource grades of 1.08 g/t gold at QDD, and 2.6 g/t gold at both QDD Lower West and AIM. The sediment hosted mineralization at Salamanca is consistent with the other known mineral deposits at Gualcamayo. Quality Assurance and Quality Control Yamana incorporates a Quality Assurance and Quality Control (QAQC) program for all of its mines and exploration projects which conforms to industry Best Practices as outlined by the CSE and National Instrument 43-101. Geochemical assays are completed by ALS Chemex (the primary lab) and Alex Stewart (the check lab) in Mendoza, Argentina, with analytical assays by ALS Chemex completed in Lima, Peru.ALS Chemex is ISO 9001 and ISO 17025 certified and Alex Stewart is ISO 9001 certified. All samples are initially assayed by FireAA methods and samples over 10 g/t are re-analyzed by Fire Gravity finished methods. All exploration diamond drill cores are split in half by mechanical or electrical sawing techniques and sampled at appropriate intervals for assay. The remaining core is stored on-site pending assay results.
